Case: 19-10207      Document: 00515162393        Page: 1     Date Filed: 10/17/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                   No. 19-10207                           October 17, 2019
                                 Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

CICILY ANN LOYA,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 1:17-CR-83-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Cicily Loya pleaded guilty of aiding and abetting possession with the



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-10207    Document: 00515162393     Page: 2   Date Filed: 10/17/2019


                                 No. 19-10207

intent to distribute marihuana and was sentenced to 37 months in prison and
four years of supervised release (“SR”). Loya’s first term of SR was revoked on
January 18, 2017, and the district court sentenced her to three months in
prison and 18 months of SR. The court revoked Loya’s second term of SR and
sentenced her to 18 months in prison, which was above the recommended
guidelines range of three to nine months. The court stated that the sentence
addressed “the issues of adequate deterrence and protection of the public.”

      On appeal, Loya contends that the sentence is both procedurally and
substantively unreasonable. Because she did not “contemporaneously object”
to procedural or substantive reasonableness, our review is for plain error.
United States v. Ferguson, 369 F.3d 847, 849 (5th Cir. 2004).

      The district court must provide “some explanation” if it imposes a revoca-
tion sentence outside the advisory range. United States v. Whitelaw, 580 F.3d
256, 262 (5th Cir. 2009).    The record reflects that the court “adequately
explain[ed] the chosen sentence to allow for meaningful appellate review and
to promote the perception of fair sentencing.” Gall v. United States, 552 U.S.
38, 50 (2007).

      Loya also maintains that the 18-month sentence is substantively
unreasonable because there is nothing to justify a sentence that is twice the
maximum recommended sentence. We may not second-guess the findings of
the sentencing court, which “is in a superior position to find facts and judge
their import under § 3553(a) with respect to a particular defendant.” United
States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013) (internal quotation marks
and citation omitted). Nothing in the record compels a finding that the court’s
balancing of the § 3553(a) factors was unreasonable or plainly erroneous.

      AFFIRMED.



                                       2